DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 10, 12, 14, and 16-19, drawn to a population of nanoparticles.
Group II, claim(s) 31-36, drawn to a method for inhibiting or treating cancer.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is population of nanoparticles, wherein the nanoparticles comprise a core, a lipid layer, a molecule targeting antigen presenting cells, and either a second molecule targeting antigen presenting cells of an antigen. The population of nanoparticles of claim 1 does not appear to be novel in view of Pichon et al. (obtained from https://link.springer.com/content/pdf/10.1007%2F978-1-62703-260-5_16.pdf on 11 February 2022, originally published 2013, pages 247-274). Pichon et al. (hereafter referred to as Pichon) is drawn to “mannosylated lipoplexes”, which are nanoparticles for delivery of a melanoma mRNA antigen, as of Pichon, page 247, title and abstract. See Pichon, page 249, figure 2(b), reproduced below.

    PNG
    media_image1.png
    453
    1246
    media_image1.png
    Greyscale

As such, the polymer reads on the required nanoparticle core, the liposome on the required lipid layer, and the RNA on the required antigen. With regard to the molecule that activates antigen presenting cells, Pichon teaches incorporating a mannose lipid in the liposomes, as of Pichon, page 247, abstract; also see Pichon, page 251, figure 3, reproduced below.

    PNG
    media_image2.png
    559
    782
    media_image2.png
    Greyscale

As such, Group II does not share a special technical feature with the instant claims of Group I. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.

Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group I) and process claims (Group II). Where applicant elects claims directed to the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Additional Relevant Prior Art
Kreutz Reference: As an additional relevant reference, the examiner cites Kreutz et al. (Blood, Vol. 121, No. 15, April 2013, pages 2836-2844). Kreutz et al. (hereafter referred to as Kreutz) is drawn to targeting of dendritic cells, as of Kreutz, page 2836, title and abstract. Kreutz reviews ligands known to target dendritic cells, as of Kreutz, page 2838, Table 2, reproduced below.

    PNG
    media_image3.png
    853
    942
    media_image3.png
    Greyscale

As such, the targeting moieties shown in the above-reproduced table would have been known to have targeted dendritic cells, which are antigen presenting cells.
Carnes Reference: As an additional relevant reference, the examiner cites Carnes et al. (US 2016/0151482 A1). Carnes et al. (hereafter referred to as Carnes) teaches a mesoporous alum nanoparticle, as of Carnes, title and abstract. Said particle may have the following structure, as of Carnes, figure 6, reproduced below.

    PNG
    media_image4.png
    366
    665
    media_image4.png
    Greyscale

As such, the composition of Carnes includes an alum core, a lipid bilayer surrounding said core, and mannosylated lipids attached to the lipid bilayer. Said mannosylated lipids are understood to target dendritic cells. Carnes teaches silica as an alternative to alum in paragraph 0040. Carnes teaches an antigen as part of the cargo in paragraph 0058.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612